             
(GULFMARK LOGO) [h68219h6821900.gif]
      Number   S-04   POLICY AND PROCEDURE   Effective Date   08-01-01    MANUAL
   
Superseded Date
     
Title:
  Severance Benefits   Page   1 of 6 
 
      Exhibit Number    

          TABLE OF CONTENTS   Page Number
A. SCOPE
    2  
B. POLICY
    2  
C. ELIGIBILITY
    2  
D. SEVERANCE PAY
    3  
E. OUTPLACEMENT SERVICES
    6  
F. VACATION PAY
    6  
G. METHOD OF PAYMENT
    6  
H. BENEFIT CONTINUATION
    6  
I. RESPONSIBILITIES
    6  

             
 
  Approved:   /s/ Edward G. Guthrie   August 1, 2001
 
           
 
      Executive Vice President — Finance   Date
 
           
 
  Approved:   /s/ Bruce A. Streeter   August 1, 2001
 
           
 
      President & COO   Date

 



--------------------------------------------------------------------------------



 



             
(GULFMARK LOGO) [h68219h6821900.gif]
      Number   S-04   POLICY AND PROCEDURE   Effective Date   08-01-01    MANUAL
   
Superseded Date
     
Title:
  Severance Benefits   Page   2 of 6 
 
      Exhibit Number    

A.   SCOPE       This policy shall apply to all departments, divisions and
operating subsidiaries of GulfMark Offshore, Inc., hereinafter referred to as
(“the Company”).   B.   POLICY       It is the policy of the Company to grant
severance pay to terminated or laid off employees under certain circumstances in
order to provide them with an income for a specified period of time while
seeking other employment.   C.   ELIGIBILITY

  1.   An employee will be eligible for severance payment if permanently
laid-off or terminated because of:

  a.   A reduction in the Company’s work force.     b.   Elimination of the job
or position.     c.   An insufficient aptitude for continued employment not
attributable to any willful cause.     d.   A sale (or merger) of all or part of
the Company, or in connection with a change in control of the Company.

  2.   An employee will not be eligible for severance payment if he or she:

  a.   Leaves the Company voluntarily.     b.   Is terminated for cause.     c.
  Retires from the Company.

 



--------------------------------------------------------------------------------



 



             
(GULFMARK LOGO) [h68219h6821900.gif]
      Number   S-04   POLICY AND PROCEDURE   Effective Date   08-01-01    MANUAL
   
Superseded Date
     
Title:
  Severance Benefits   Page   3 of 6 
 
      Exhibit Number    

D.   SEVERANCE PAY

  1.   General         All salaried employees without employment contracts who
are laid off will receive severance pay based on years of continuous service.  
      Note: Years of continuous service, for the purposes of this policy will be
rounded to the nearest whole year. Examples: 2 years and 5 months of service =
2 years; 2 years and 6 completed months of service = 3 years.     2.   Reduction
in Force         When an employee is laid off due to a reduction in work force,
severance pay benefits will be paid as follows:

a. Notification pay: If advance notification is not possible, two weeks of pay
in lieu of notice will be paid in addition to severance pay outlined below.
b. Severance pay. Employees receive two weeks of pay per year of service, with a
minimum of four weeks up to a maximum of 26 weeks. The maximum amount of
severance payment for any employee may not exceed two times an employee’s annual
compensation during the year immediately preceding employment termination.

  3.   Sale, Merger, or Change of Control

    If, in connection with a sale (or merger) of all of part of the Company, an
employee accepts an offer of (or continues) employment with the purchasing (or
surviving) entity that is substantially equivalent to his/her current position
with the Company immediately prior to the sale (or merger), he/she will not be
eligible

 



--------------------------------------------------------------------------------



 



             
(GULFMARK LOGO) [h68219h6821900.gif]
      Number   S-04   POLICY AND PROCEDURE   Effective Date   08-01-01    MANUAL
   
Superseded Date
     
Title:
  Severance Benefits   Page   4 of 6 
 
      Exhibit Number    

    for severance pay. However, if within nine months following any such sale
(or merger) or a change of control of the Company, an employee is terminated for
any reason other than resignation or for cause, the employee will be entitled to
benefits defined herein and severance pay as follows:

a. Notification pay: If an advance notification is not possible, four weeks of
pay in lieu of notice will be paid in addition to severance pay as outlined
below.
b. Severance pay: Employees receive three weeks of pay per year of service, with
a minimum number of weeks commensurate with their employment category and a
maximum of fifty-two weeks. The amount of severance pay is reduced by payments,
if any, mandated by employment laws of the employee’s country of residence or
assignment as applicable. The following categories apply for purposes of this
policy:
Category 1: (Minimum of 36 weeks)
Manager — Singapore / Liverpool / Norway
Technical Manager
Operations Manager
Accounts Manager
Chartering Manager
Human Resources Manager
Corporate Controller
Category II: (Minimum of 24 weeks)
Operations Superintendent
Assistant Corporate Controller
Division Controller
Office Manager — Singapore
Purchasing Manager
Category III: (Minimum of 8 weeks)
All other salaried personnel

 



--------------------------------------------------------------------------------



 



             
(GULFMARK LOGO) [h68219h6821900.gif]
      Number   S-04   POLICY AND PROCEDURE   Effective Date   08-01-01    MANUAL
   
Superseded Date
     
Title:
  Severance Benefits   Page   5 of 6 
 
      Exhibit Number    

    Change of Control: means the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”) together with any Affiliates thereof (whether or
not otherwise in compliance with the provisions of the Indenture), other than
Permitted Holders unless immediately following such sale, lease, exchange or
other transfer in compliance with the Indenture such assets are owned, directly
or indirectly, by the company or a Wholly Owned Restricted Subsidiary of the
Company; (ii) the approval by the holders of Capital Stock of the Company of any
plan or proposal for the liquidation or dissolution of the Company (whether or
not Company of any plan or proposal for the liquidation or dissolution of the
company (whether or not otherwise in compliance with the provisions of the
Indenture); (iii) the acquisition in one or more transactions, of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of Voting
Securities of the Company by any Person or Group, other than Permitted Holders,
that either (A) beneficially owns (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, at least 50% of the Company’s then
outstanding voting securities entitled to vote on a regular basis for the board
of directors of the Company, or (b) otherwise has the ability to elect, directly
or indirectly, a majority of the members of the Company’s board of directors,
including, without limitation, by the acquisition of revocable proxies for the
election of directors; (iv) the first day on which a majority of the members of
the company’s board of directors are not Continuing Directors.

 



--------------------------------------------------------------------------------



 



             
(GULFMARK LOGO) [h68219h6821900.gif]
      Number   S-04   POLICY AND PROCEDURE   Effective Date   08-01-01    MANUAL
   
Superseded Date
     
Title:
  Severance Benefits   Page   6 of 6 
 
      Exhibit Number    



E.   OUTPLACEMENT SERVICES       Outplacement services will be provided by the
Company for employees who have been laid off at the discretion of the President
or the Executive Vice President — Finance, as appropriate,   F.   VACATION PAY  
    Employees who have been laid off will receive pay for vacation earned but
not taken, explained in the Vacation Policy (V-01).   G.   METHOD OF PAYMENT    
  Employees who have been laid off will receive severance and vacation pay in a
lump sum on the last day worked. Payments will be subject to regular withholding
taxes. Payments are not contingent directly or indirectly on an employees’
retirement.   H.   BENEFIT CONTINUATION       Medical and Basic Life coverage
will continue for 90 days after the date of termination.       Dental,
Supplemental Life, AD&D and LTD coverages, if any, will cease on the date of
termination. Service credit for Savings Plans will cease on the date of
termination.       The Corporate Office — Payroll will contact employees who are
vested in applicable pension benefits, if any. Participants in the Savings Plan
will receive instructions for final distributions.   I.   RESPONSIBILITIES      
The Corporate Office — Payroll is responsible for conducting a layoff and
documenting all layoff transactions.

 